Citation Nr: 0914605	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-25 323	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Entitlement to service connection for residuals of a left 
knee injury. 

2. Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the right knee. 

3. Entitlement to service connection for residuals of a left 
ankle fracture secondary to a service-connected disability. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1965 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in August 2005 and 
January 2007, of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In October 2007, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The claim for increase for the right knee disability and the 
claim of service connection for residuals of a left ankle 
fracture are REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


FINDING OF FACT

Although the service treatment records refer to a stab wound 
to the right knee, the actual anatomical location of the stab 
wound or injury is the left knee. 


CONCLUSION OF LAW

Residuals of a left knee injury were incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005 and in November 2007.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency such as private 
medical records or with his authorization VA would obtain any 
non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice was sent after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection for residuals of a left knee 
injury was readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records, and private medical records.  The Veteran was 
afforded VA examinations and a VA medical opinion was 
obtained.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Left Knee

Factual Background 

The Veteran argues that he sustained a stab wound to his left 
knee and not to his right knee as documented in the service 
treatment records.  

Service treatment records show that in September and October 
1965 the Veteran was treated for an accidental stab wound on 
the medial side of a knee, which became infected.  The 
diagnosis was septic arthritis of the knee.  The right knee 
was identified as the injured knee. 

After service, in February 2005, the Veteran filed a claim of 
service connection for a left knee disability that was 
incurred in service in 1965 and a claim of secondary service 
connection for a right knee disability. 

On VA examination in June 2005, history included a knife 
wound to the left knee with chronic pain.  X-rays shows 
medial compartment joint space narrowing of the left knee.  
The diagnosis was knife wound and resulting infection to the 
left knee in 1965, which resolved, and progressive pain to 
the left knee.  

In a rating decision in August 2005, the RO denied service 
connection for the left knee because the service treatment 
records show that the Veteran suffered a stab wound to the 
"right" knee, and then granted service-connection for the 
right knee and assigned a 10 percent rating.  

The Veteran then appealed the denial of service connection 
for the left knee and argued that the right knee should be 
service-connected as secondary to the left knee. 



In its Remand in October 2007, the Board directed that the 
Veteran be examined for residual scarring of a stab wound on 
the medial aspect of either knee, and on the basis of the 
finding the examiner was asked to express an opinion as to 
what knee was injured in service. 

The requested VA examination was conducted in December 2007.  
On examination, the examiner described a 2 cm. linear scar on 
the left medial thigh.  The examiner expressed the opinion 
that the stab wound involved the left knee, but more 
accurately the left thigh. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

In this case, there was only one stab wound and therefore 
there can be only one service-connected disability, directly 
related to the injury.  As the injury was affirmatively shown 
to have been incurred in service, the evidence supports the 
grant of service connection for the residuals of the injury.  
The complicating factor is that the location of the injury.  

In an effort to accurately reflect the site of the injury, 
given that the service treatment records referred to the 
right knee and Veteran claimed service connection for 
residuals of a left knee injury in service, the Board 
remanded the claim for a VA examination and medical opinion 
to determine the actual anatomical location of the stab wound 
or injury.  On VA examination in December 2007 for that 
purpose, the examiner described a 2 cm. linear scar on the 
left medial thigh, and the examiner expressed the opinion 
that the stab wound involved the left knee, but more 
accurately the left thigh.  

As there is only one stab wound shown by medical evidence to 
exist and as the stab wound or injury is evident by a scar on 
the left knee or left thigh, service connection for residuals 
of a left knee injury is established. 


ORDER

Service connection for residuals of a left knee injury, a 
stab wound, is granted. 


REMAND 

The Veteran can not have two service-connected disabilities, 
that is, the actual site of the injury, that is, the left 
knee, and residuals of a stab wound or injury of the right 
knee that does not exist, unless service connection for the 
right knee is protected under 38 U.S.C.A. § 1159, which it is 
not.  Therefore the grant of service connection for the left 
knee implicitly severs service connection for the already 
service-connected right knee where a change in diagnosis may 
be accepted as a basis for a severance action.  38 C.F.R. 
§ 3.105(d).  

But the severance of service connection requires procedural 
due process which has not been afforded the Veteran.  For 
this reason, the validity of service connection for the right 
knee, which is inextricably intertwined with the appeal of 
the claim for increase for the right knee, is remanded for 
further procedural development.  

On the claim of service connection for residuals of a left 
ankle fracture, with the grant of service connection for the 
left knee, service connection secondary to the service-
connected left knee must be considered. 



According the claims are REMANDED for the following action: 

1. Inasmuch as the validity of service 
connection of the right knee is deemed to 
be "inextricably intertwined" with the 
claim for increase for the right knee, 
take appropriate adjudicative action to 
determine whether service connection for 
the right knee should be severed under 
38 C.F.R. § 3.105(e), where a change in 
diagnosis may be accepted as a basis for 
severance action if the examining 
physician or physicians or other proper 
medical authority certifies  that, in the 
light of all accumulated evidence, the 
diagnosis on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  

When severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his latest 
address of record of the contemplated 
action and furnished detailed reasons 
therefore and will be given 60 days for 
the presentation of additional evidence 
to show that service connection should be 
maintained.  If additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced  or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. 
§ 3.105(d).



2. If the decision to sever direct 
service connection for the right knee is 
made and after procedural due process has 
been followed, then adjudicate the claim 
of service connection for the right knee 
secondary to the service-connected left 
knee as claimed by the Veteran in his 
original application for VA disability 
compensation in February 2005. 

3. Adjudicate the claim of service 
connection for residuals of a left ankle 
fracture secondary to the service-
connected left knee disability. 

4. After the development has been 
completed, if any benefit remains denied, 
for which a notice of disagreement has 
been filed, furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


